DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/21 is being considered by the examiner and the information contained therein does not adversely affect the indicated allowability of claims 1-4, 7-12 in the office action mailed on 12/23/2020.  Please find attached a signed IDS.

Allowable Subject Matter
Claims 1-4, 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric motor, as recited in claim 1, comprising: 
a stator including a tooth; and 
a rotor disposed inside the stator, including a permanent magnet and an electromagnetic steel sheet, and having a plurality of magnetic poles, 
wherein the electromagnetic steel sheet includes 
a magnet insertion hole in which the permanent magnet is inserted, 
a first outer peripheral surface including an inter-pole part located at a position between two adjacent magnetic poles of the plurality of magnetic poles, 

a first slit formed outside the magnet insertion hole in a radial direction of the rotor, the first slit being elongated in a circumferential direction of the rotor, 
a minimum distance from the first outer peripheral surface to the stator is larger than a minimum distance from the second outer peripheral surface to the stator, 
the electric motor satisfies θa < θb 
where θa is a first angle formed, on a first plane that is a plane perpendicular to an axial direction, by a first line from a boundary between the first outer peripheral surface and the second outer peripheral surface to a rotation center of the rotor on the first plane and a second line passing through the inter-pole part of the rotor and the rotation center, 
Application No. 16/463,477Attorney Docket No. 129I_032_TN θb is a second angle formed, on the first plane, by the second line and a third line passing through the rotation center and an end portion of the first slit on a magnetic pole center side in the circumferential direction, and 
 the electric motor satisfies 0.88 ≤ (180 – (2 x θb)) / θd ≤ 1.08 where
θd is an angle formed by a line passing through one end portion of the tooth in the circumferential direction and the rotation center and a line passing through another end of the tooth in the circumferential direction and the rotation center, on the first plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




                                                                                                                                                                                                 /TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/Examiner, Art Unit 2834